FILED
                                                           DECEMBER 15, 2020
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )         No. 36864-5-III
                                              )
           Respondent,                        )
                                              )
   v.                                         )         UNPUBLISHED OPINION
                                              )
WILLIAM GEORGE NICOL,                         )
                                              )
                  Appellant.                  )

        PENNELL, C.J. — William Nicol challenges his conviction for bail jumping.

We affirm.

                                          FACTS

        In October 2016, Mr. Nicol went to trial on charges of child rape and child

molestation. He was out of custody on a $10,000 appearance bond. The bond required

Mr. Nicol to appear in court “‘as ordered and not depart therefrom without permission of

the Court.’” Clerk’s Papers at 4. Mr. Nicol complied with his bond requirements until the

jury notified the court it had reached a verdict at approximately 4:40 p.m. on October 21.
No. 36864-5-III
State v. Nicol


At that point, Mr. Nicol could not be located, despite the court having not yet gone into

recess for the day. The jury returned a guilty verdict, a warrant was issued, and Mr. Nicol

was charged with bail jumping.

       Almost a year later, Mr. Nicol surrendered himself to a California county sheriff’s

office. Mr. Nicol was subsequently convicted of bail jumping under RCW 9A.76.170(1)

and sentenced to nine months in prison. He appeals.

                                       ANALYSIS

       Mr. Nicol asserts the State failed to present sufficient evidence to show he

knowingly failed to appear in court, as required by the bail jumping statute. Mr. Nicol

points out that, throughout his multi-day trial, the court recessed between 4:00 p.m. and

4:30 p.m. Given this circumstance, Mr. Nicol reasons there was no evidence to suggest he

should have been aware of an obligation to remain in the courthouse past 4:30 p.m.

       Mr. Nicol’s argument flies in the face of the uncontested evidence. The appearance

bond instructed Mr. Nicol to remain in court until given permission to leave; it did

not state he only had to remain in court until 4:30 p.m. Mr. Nicol was never given

permission to leave on October 21. The State therefore provided abundant proof that

Mr. Nicol knowingly failed to appear, as required by RCW 9A.76.170.




                                             2
No. 36864-5-III
State v. Nicol


                                    CONCLUSION

       The judgment of conviction is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.
WE CONCUR:



______________________________
Lawrence-Berrey, J.



______________________________
Korsmo, J.




                                             3